Citation Nr: 0510586	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether the character of the veteran's discharge for his 
service from August 1, 1997, to December 15, 2000, is a bar 
to VA benefits based on that period of service, to include 
the issue of whether an adequate substantive appeal was 
timely filed.

2.  Entitlement to service connection for HIV-related 
illness.

3.  Entitlement to service connection for depressive 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from September 1986 
to December 2000.

The second and third issues noted on the title page of this 
remand come to the Board of Veterans' Appeals (Board) from a 
claim for service connection submitted in January 2001 and 
eventually denied in a May 2002 rating decision.  The veteran 
filed a notice of disagreement in June 2002, a statement of 
the case was issued in April 2003, and the veteran perfected 
his appeal in May 2003.  

Concerning the first issue noted on the title page, the Board 
observes that prior to the May 2002 rating decision, the RO 
prepared an Administrative Decision in July 2001 which found 
that the veteran's period of active duty from September 18, 
1986, through July 31, 1997, was honorable, but that his 
period of active duty from August 1, 1997, through December 
15, 2000, was dishonorable.  The May 2002 rating decision, 
which was the veteran's first notice of the 2001 
Administration Decision, then denied service connection for 
HIV-related illness and depressive disorder because there was 
no evidence of the claimed conditions during the veteran's 
honorable service.  (In the April 2003 statement of the case, 
the RO acknowledged that the claimed conditions were shown 
during the period of service that was determined to be 
dishonorable.)   

Given the rationale for denying the veteran's service 
connection claim, the Board has construed the veteran's 
notice of disagreement with the May 2002 rating decision as 
including disagreement with the Administrative Decision made 
concerning his character of discharge.  

As directed by the Board in an April 2004 remand, the RO 
issued a statement of the case regarding the question of 
character of discharge on July 22, 2004.  The veteran was 
advised that he had to file his appeal within 60 days from 
the date of the statement of the case (July 22, 2004) or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the action appealed.

The veteran's representative submitted an essentially blank 
VA Form 646 which was dated on July 22, 2004 (no arguments 
were made on this form).  In a memorandum dated July 27, 
2004, the veteran's representative listed the three issues as 
shown on the title page of this remand and generally 
requested that the case be returned to the Board, but did not 
make any specific arguments.  The veteran eventually 
submitted a VA Form 9 in which he appeared to argue in favor 
of all his claims, but this document was not associated with 
the claims file until November 8, 2004.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished by the RO.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The notice 
of disagreement and the substantive appeal must be filed with 
the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  38 C.F.R. § 20.202.  The Board 
will construe such arguments in a liberal manner for the 
purposes of determining whether they raise issues on appeal.  
Id.  Questions as to the adequacy of allegations of a 
substantive appeal will be made by the Board, which may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3),(5); 38 C.F.R. §§ 20.202, 20.203.

There is a genuine question as to whether an adequate 
substantive appeal was timely filed with respect to the July 
2004 statement of the case.  Nevertheless, the veteran 
indicated on his November 2004 VA Form 9 that he wanted a 
Board hearing at the RO.  This hearing must be scheduled 
before the Board can proceed with the appeal.

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).


